Citation Nr: 1642636	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-27 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1981 to June 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2012 and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded the issue of entitlement to service connection for a sleep disorder in January 2014.

In January 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  At that hearing, the Veteran presented testimony relevant to the issue of entitlement to service connection for a sleep disorder, as well as testimony relating to his now service-connected bilateral hearing loss.  A transcript of the hearing is associated with the record.

In its January 2014 remand, the Board remanded the issue of entitlement to service connection for a right knee disability for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Agency of Original Jurisdiction (AOJ) issued a statement of the case as to that issue in February 2016.  The Veteran did not timely file a substantive appeal following issuance of the February 2016 statement of the case.  Therefore, the issue is not before the Board at this time.  See 38 C.F.R. § 20.200 (2015).

In the January 2014 remand, the Board also remanded the issue of entitlement to service connection for bilateral hearing loss.  However, the February 2016 rating decision granted the Veteran entitlement to service connection for bilateral hearing loss.  As this represents a total grant of the benefit sought on appeal with respect to that issue, it is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Veteran submitted a timely notice of disagreement as to the initial disability rating assigned for the bilateral hearing loss in the February 2016 rating decision and, following the issuance of a statement of the case as to the issue in May 2016, filed a timely substantive appeal as to the issue.  See VA Form 21-0958, Notice of Disagreement, received in March 2016; VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2016.  The issue was then certified to the Board.  See VA Form 8, Certification of Appeal, dated in June 2016.  Therefore, the Veteran has perfected an appeal to the Board of the issue, and the issue is properly before the Board at this time.  38 C.F.R. § 20.200.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

With regard to the issue of entitlement to a compensable initial rating for bilateral hearing loss, in his substantive appeal, the Veteran requested a hearing by live videoconference at a local VA office.  See VA Form 9, received in June 2016.  The Veteran has not yet been provided a Board hearing as to that issue.  As such, the case must be remanded so that the Veteran may be scheduled for a Board hearing as to the issue.  See 38 C.F.R. § 20.704 (2015).

With regard to the claim for entitlement to service connection for a sleep disorder, in the January 2014 remand, the Board noted that the Veteran's service treatment records show that he reported sleep problems during his active service, to include on an April 1985 report of medical history for separation from active service.  The Board further noted the Veteran's contention that he has had problems sleeping since his active service, and that his claimed sleep disorder was caused by his service-connected tuberculosis.  The Board concluded that the requirements for providing a VA examination as to the claim had been met, and therefore directed the AOJ to provide the Veteran an examination as to the claim.

On remand, the AOJ provided the Veteran with a VA sleep apnea examination in January 2016.  The examiner reviewed the record, as well as the Veteran's VA treatment records through CAPRI and CPRS; interviewed the Veteran; and examined the Veteran.  The examiner noted a diagnosis in the record of obstructive sleep apnea confirmed through sleep studies dated in March 2012 and September 2012 performed at the El Paso Sleep Center.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for the opinion, the examiner explained that the Veteran reported complaints of tiredness, daytime hypersomnolence, choking, gasping for breath at night, snoring, drowsy driving, headache, and lack of concentration beginning in 2012.  The Veteran denied any history of diabetes or thyroid problem, but had a history of obesity.  The examiner concluded "Based on the [history], review of medical records . . . it is my opinion that his sleep disorder ( sleep apnea) is less likely than not incurred or aggravated by any incident of active service."  The examiner's opinion does not reflect consideration of the in-service reports of sleep difficulties or the Veteran's assertion that he has had sleep difficulties since service.  The examiner also did not provide an opinion as to whether the Veteran's current sleep disorder may be secondary to his service-connected tuberculosis.  See 38 C.F.R. § 3.310.  Accordingly, the examiner's opinion is inadequate for decision-making purposes, and the issue must be remanded so that an adequate addendum opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, in the January 2014 remand, the Board directed the AOJ to obtain for inclusion in the record all pertinent VA and non-VA treatment records not already on file, to include a March 2012 sleep study.  On remand, the AOJ sent the Veteran a letter in October 2015 requesting that he "identify and/or provide any additional treatment records (private and/or VA) that are pertinent to [his] appeal and not already of record for [his] sleep disorder . . . ."  The Veteran did not respond to the October 2015, and the AOJ took no further steps to obtain the outstanding, relevant VA treatment records.  VA treatment records, even if not in the record, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  In this case, the AOJ did not make the required efforts to obtain the outstanding, relevant VA treatment records.  On remand, the AOJ must obtain all outstanding, relevant VA treatment records, to include from the El Paso VA Health Care System dating from July 2012 through the present, and associate them with the record.  In that regard, the Board notes that a March 10, 2012 "Fee Basis Consult Results" note in the VA treatment records indicates that the Veteran's fee-basis sleep study was scanned into VISTA Imaging.  Therefore, the VA treatment records obtained on remand must also include any relevant records scanned into VISTA.

Finally, as noted above, the January 2016 VA sleep study examiner referred to March 2012 and September 2012 performed at the El Paso Sleep Center.  It is unclear whether the results of these sleep studies are included in the Veteran's VA treatment records.  Accordingly, if the March 2012 and September 2012 sleep studies are not included in the updated VA treatment records, then appropriate efforts should also be made to obtain the private treatment records from the El Paso Sleep Center.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded, to include from the El Paso VA Health Care System dating from July 2012 through the present, and associate the records with the record.  The records should include any relevant records scanned into VISTA, to include the fee-basis sleep study report referred to in the March 10, 2012 "Fee Basis Consult Results" note.

2.  If the updated VA treatment records do not include the March 2012 and September 2012 sleep studies performed at the El Paso Sleep Center discussed in the January 2016 VA sleep apnea examination, then provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all treatment from private health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in the sleep studies performed at the El Paso Sleep Center in March 2012 and September 2012.  All attempts to obtain these records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3.  After the above development is complete, provide a copy of this Remand and the record to the examiner who conducted the January 2016 VA sleep apnea examination or, if that examiner is not available, to a similarly qualified clinician for preparation of an addendum opinion.  If the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The examiner must address the following:

a.  Provide a diagnosis for any sleep disorder shown in the record.

b.  For each diagnosed sleep disorder, state whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset during the Veteran's active service or is otherwise causally or etiologically related to his active service.

c.  If not, state whether it is at least as likely as not (50 percent probability or greater) that the sleep disorder was proximately due to or the result of the Veteran's service-connected disabilities, specifically to include tuberculosis.

d.  If not, whether it is at least as likely as not (50 percent probability or greater) that the sleep disorder was aggravated by the Veteran's service-connected disabilities, specifically to include tuberculosis.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not address the issue of aggravation and will necessitate another opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The VA examiner should indicate that the record was reviewed.  A complete rationale must be provided for any opinion given.  To be adequate for decision-making purposes, the opinion's conclusion must be supported with an analysis that the Board can consider and weigh against contrary opinions, and the examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 122 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Any opinion given must reflect consideration of the Veteran's in-service reports of sleep difficulties and the Veteran's assertions that he has experienced sleep difficulties since his separation from active service.

4.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether the benefit sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  

5.  Schedule the Veteran for a hearing before a Veterans Law Judge of the Board by video conference as to the issue of entitlement to a compensable initial rating for bilateral hearing loss, as requested in his substantive appeal for that issue.  Notify the Veteran and his representative of the date, time, and location of the hearing.  See 38 C.F.R. § 20.704.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




